___________

                             No. 96-1766
                             ___________

Keith Freisinger,                 *
                                  *
          Appellant,              *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * Northern District of Iowa.
United States of America,         *
                                  *      [UNPUBLISHED]
          Appellee.               *
                             ___________

                    Submitted:   December 18, 1996

                        Filed: December 26, 1996
                             ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


     In 1990, a jury found Keith Freisinger guilty of one count of
possessing cocaine with intent to distribute and four counts of
carrying a firearm in relation to a drug-trafficking crime. We
affirmed the conviction on direct appeal, United States v.
Freisinger, 937 F.2d 383 (8th Cir. 1991), and later affirmed the
denial of his initial § 2255 motion, Freisinger v. United States,
No. 92-2479, 1993 WL 40836 (8th Cir. Feb. 19, 1993) (per curiam).
In 1995, Freisinger filed the instant § 2255 motion. The district
court1 summarily denied the motion, and we again affirm.


     Freisinger first argues that his conviction in federal court
violated the Double Jeopardy Clause because his property was
previously forfeited in Iowa state civil proceedings. This claim

     1
      The HONORABLE MICHAEL J. MELLOY, Chief Judge, United States
District Court for the Northern District of Iowa.
is foreclosed by United States v. Ursery, 116 S. Ct. 2135, 2147-49
(1996), and United States v. Quinn, 95 F.3d 8 (8th Cir. 1996). He
next argues that his firearm conviction was unlawful in light of
Bailey v. United States, 116 S. Ct. 501 (1995).       However, his
reliance on Bailey is misplaced because he was convicted of
"carrying" a firearm. See United States v. Willis, 89 F.3d 1371,
1378-79 (8th Cir.), cert. denied, 117 S. Ct. 273 (1996). He next
argues that his constitutional rights were violated when a urine
sample was taken while he was in custody.      The district court
properly denied that claim as an abuse of the writ. See United
States v. Fallon, 992 F.2d 212, 213 (8th Cir. 1993) (McCleskey
standard applies to second § 2255 motion); Cornman v. Armontrout,
959 F.2d 727, 729 (8th Cir. 1992) (pro se status and lack of legal
knowledge do not constitute "cause").


     Finally, Freisinger argues for the first time on appeal that
this court erred on direct appeal when we construed 18 U.S.C.
§ 924(c) as permitting multiple firearm charges during a single
drug-trafficking offense.   See Freisinger, 937 F.2d at 388-90.
That issue is not properly before us.


     Accordingly, we affirm.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-